                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

Onway Transport, LLC,
                                                        Case No. 2:20-cv-2147
      Plaintiff,
                                                        Judge Michael H. Watson
      V.
                                                        Magistrate Judge Deavers
J.W. Logistics Operations, LLC,

       Defendant.

                                         ORDER

       On April 8, 2021, Magistrate Judge Deavers issued a Report and

Recommendation ("R&R"), EOF No. 32, recommending that the Court enter default

against Defendant J.W. Logistics Operations, LLC("Defendant")for failure to appear

and defend this case. Magistrate Judge Deavers notified the parties of their right to file

objections to the R&R pursuant to 28 U.S.C.§ 636(b)(1). Id. at 2. She also specifically
advised the parties that the failure to object to the R&R within fourteen days would

result In a waiver of both the right to de novo review by the District Judge and the right
to appeal the decision of the District Court adopting the R&R. Id.

      The deadline for filing such objections has passed, and no objections were filed.
Having received no objections, the R&R is ADOPTED. The Clerk is DIRECTED to

enter default against Defendant.

      IT IS SO ORDERED.



                                           IICHAEL H. WATSON,JUDGE
                                          UNITED STATES DISTRICT COURT
